Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Mountain Province Diamonds Provides Update on Gahcho Kue Project Shares Issued and Outstanding: 59,895,481 TSX: MPV AMEX: MDM TORONTO and NEW YORK, May 13 /CNW/ - Mountain Province Diamonds Inc ("the Company") today provided an update on progress at the Gahcho Kue diamond project in Canada's Northwest Territories, which is a joint venture between the Company (49%) and De Beers Canada Inc (51%). Gahcho Kue Geology and Resource Models On December 17, 2007, Mountain Province announced that it had been advised by the Gahcho Kue project operator, De Beers Canada Inc ("De Beers"), that the updated Gahcho Kue geology and resource models would be released early in the second quarter of 2008. De Beers has now advised the Company that work on the updated geological and resource models is ongoing. De Beers has also advised the Company that when complete, the updated geological and resource models will only be "interim" and will not be compliant with National Instrument 43-101 (NI 43-101), i.e. they will not be in a form which will permit public disclosure to Mountain Province shareholders. Once the updated geological and resource models are available, the Company will consult with Mr. Carl Verley (the Company's qualified person under NI 43-101) and the Ontario Securities Commission to establish what further work is required in order for the results of these updates to be made available to Mountain Province shareholders. 2008 Tuzo Bulk Sampling Program On March 19, 2008, the Company announced the successful conclusion of the large-diameter drill program at the Tuzo kimberlite and that the concentration of the bulk samples at De Beers' Grand Prairie facility would be completed by the end of May, 2008. De Beers has advised Mountain Province that the concentration of the bulk sample has been completed ahead of schedule and that diamond recovery from the Tuzo bulk sample is currently taking place at De Beers' GEMDL facility in South Africa, following which the entire Tuzo diamond parcel will be sent to the Diamond Trading Company (DTC) in London for cleaning and valuation. Results from this program will be released as soon as they are available. Conceptual Study Update On December 17, 2007, Mountain Province announced that it had been advised by De Beers that the update of the 2006 Gahcho Kue conceptual study would be completed by the second quarter of 2008. De Beers has now advised the Company that work on the updated study is ongoing. De Beers has also advised the Company that the updated study to be provided by the project Operator will not be complaint with NI 43-101. Once the updated study is available, Mountain Province will address this issue with the Company's technical advisors, JDS Mining, and the Ontario Securities Commission to establish what further work is required in order for the results of the update to be made available to Mountain Province shareholders. Permitting The Mackenzie Valley Environmental Impact Review Board (MVEIRB) published the final terms of reference for the Gahcho Kue Environmental Impact Statement (EIS) on October 5, 2007. Details of the terms of reference are available on the website of the MVEIRB at www.mveirb.nt.ca. On May 9, 2008, the project Operator, De Beers, addressed a letter to the MVEIRB stating: "In our letter of December, 2007, De Beers Canada Inc. anticipated that the Environmental Impact Statement (EIS) for the Environmental Impact Review of the Gahcho Kue Project would be filed in June 2008. Since that time the Gahcho Kue team has been focused on preparing an EIS that meets the Terms of Reference. The preparation of a draft EIS is nearing completion. However, the Joint Venture has taken the decision to defer filing of the EIS at this time.
